Citation Nr: 1442892	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).
 
The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file.

The issues have been recharacterized to comport with the evidence of record.
 
The issue of entitlement to service connection for a right ankle disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2014 hearing, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for a left ankle disability and a prostate disability be withdrawn.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a prostate disability, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On the record at the June 2014 hearing, and prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for a left ankle disability and a prostate disability, to include as due to herbicide exposure, be withdrawn.  The Board also received a written statement from the Veteran on July 14, 2004, in which he withdrew these issues from appeal.  There remain no allegation of errors of fact or law for appellate consideration as it pertains to these issues, and the Board does not have jurisdiction to consider an appeal in this matter.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The claim of entitlement to service connection for a left ankle disability is dismissed.

The claim of entitlement to service connection for a prostate disability, to include as due to herbicide exposure, is dismissed.



REMAND

The Veteran seeks service connection for a right ankle disability.

During service, right ankle sprain was diagnosed and the Veteran was ordered not to run, jump, stand, or march for long periods of time.  See STR (Sept. 25, 1968).  

VA treatment records show current diagnoses of sinus tarsitis of the right ankle and right ankle tendonitis.  X-rays show minimal degenerative joint disease.  See Tuskegee VAMC (Nov. 6, 2007).

The Veteran testified that he had 'off and on' ankle problems since his in-service injury.  See, e.g., Board hearing transcript (June 2014).  

The evidence of record suggests that the Veteran's current right ankle disability may be related to service, but is insufficient to decide the claim.  An examination and opinion is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

The Veteran also testified that Tuskegee VAMC has treated the ankle since 2004.  VA treatment records are current through November 2008.  On remand, the file must be updated with pertinent VA records since November 2008.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from Tuskegee VAMC from November 2008 to present.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right ankle disability found on examination is related to the Veteran's active service, to include the right ankle sprain diagnosed on September 25, 1968.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sinus tarsitis, tendonitis, degenerative joint disease of the right ankle, diagnosed in November 2007, had onset in service or are otherwise related to the service, to include the right ankle sprain diagnosed on September 25, 1968.

The examination report must include a complete rationale for all opinions expressed.  The examiner is to consider the Veteran's competent report of intermittent right ankle symptomatology since service.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


